DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. This is in response to the amendments filed on 4/14/2022. Claims 5 and 13 have been amended. Claims 1-16 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
3.  The Examiner withdraws the rejection of claims 5 and 13 due to applicant amendment.

Allowable Subject Matter
4.    Claims 1 -16 are allowed as amended.

5.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature whereby a same random bit from the range r0-r8 occurs three times in each of two of the three slices and does not occur in the remaining slice; and
a same random bit from the range r9-r11 occurs twice in each of the slices, but
does not occur in the matrix an even number of times in a same column, nor in a same
3x3 square.  In the previous office action (see 01/21/2022) the Examiner objected to allowable subject matter of dependent claims 6-8 and, 14, and 16.  A subsequent search of the features of these claims return the similar results. The closest prior art being “Hannes 1” et al, Generic low-latency masking in hardware, "Venkatesan" (US 20080005476 A1), “Hannes 2” et al, Domain-Oriented Masking: Compact Masked Hardware Implementations with Arbitrary Protection Order, and newly searched “Klimov” (US 20090116644 A1).  Hannes 1 discloses a shared multiplication q = x· y without a subsequent resharing and compression step which results in four share domains for the result variable. Each domain contains only one multiplication term from the calculation step. Any subsequent linear operations on the shares of q that only involve shares that are already used in the respective domain can be performed while maintaining security in the probing model. If q is multiplied by another variable, e.g. z with d+ 1shares. To keep this exponential, blow up of shares and domains within reasonable bounds, the number of consecutive nonlinear operations needs to be minimized, or otherwise a secure share compression needs to be performed at some point, if the blowup becomes unacceptable. Venkatesan discloses a system for protecting software with data structures whereby an engine between the processor and the memory of a computing device encrypts and stores data and program variables in blocks of memory that correspond to nodes of a tree-like data structure. When accessed, the nodes of this search tree are rearranged according to various schemata to obscure memory access patterns from being detected by cache attacks or side-channel attacks. Additionally, the invention includes a data structure as a splay tree that self-rearranges upon access and increases efficiency while providing security. Hannes 2 discloses DOM to a hardware design of the Advanced Encryption Standard (AES). The presented AES implementation is built in a way that it can be synthesized for any protection order. Although the design is scalable, it leads to the smallest (7.1 kGE), fastest, and least randomness demanding (18 bits) first-order secure AES implementation. The gap between DOM and TI increases with the protection order. A second-order secure AES S-box implementation uses a hardware footprint that is half the size of the smallest existing second-order TI of the S-box. Newly searches Klimov discloses a system for protecting definitions of arbitrary Boolean function with number of variables by applying a predetermined masking algorithm. The algorithm is applied for intermediate functions if number of variables is greater than 1. The intermediate functions are combined according to a predetermined scheme to generate a masked arbitrary Boolean function with number of variables. An encryption management system is provided for reiteratively applying the predetermined masking algorithm to the arbitrary function with variables.

6. What is missing from the prior art of record is a computer-readable storage media, a method, and a system implementing logic whereby for a same random bit from the range r0-r8 occurs three times in each of two of the three slices and does not occur in the remaining slice; and a same random bit from the range r9-r11 occurs twice in each of the slices, but does not occur in the matrix an even number of times in a same column, nor in a same 3x3 square. Although protection orders are not new in the art the instant invention provides specificity logic to identify the occurrence or absence of a same random bit within a computational space for security.  The Examiner is further persuaded by applicant representative remarks (See Remarks pages 7-8) regarding the insufficiency of Venkatesan.  Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1, and 9. Therefore claims 1 and 9 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 1 and 9 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249107/08/2022
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491